by an accurate knowledge of the probationer's behavior," Anaya v. State,
                 96 Nev. 119, 122, 606 P.2d 156, 157 (1980) (internal quotation marks and
                 brackets omitted), and, to this end, "a probationer has a due process right
                 to confront and question witnesses giving adverse information at the
                 formal revocation hearing," id. at 123, 606 P.2d at 158. However, a
                 probationer "is [also] entitled to enter into agreements that waive or
                 otherwise affect his or her fundamental rights," Krauss v. State, 116 Nev.
307, 310, 998 P.2d 163, 165 (2000), and those agreements will be enforced,
                 see United States v. Molina,      596 F.3d 1166, 1169 (9th Cir. 2010)
                 (stipulations voluntarily and knowingly entered into during criminal
                 proceedings will be enforced).
                             Here, the record reveals that appellant stipulated to the
                 probation violations and the parties agreed that they would just present
                 argument at the probation revocation hearing. The district court heard
                 the parties' arguments, determined that appellant's conduct was not as
                 good as required by the conditions of probation, and ordered appellant's
                 probation revoked. We conclude from this record that appellant waived
                 his due process rights and the district court did not abuse its discretion by
                 revoking probation. See Lewis v. State, 90 Nev. 436, 438, 529 P.2d 796,
                 797 (1974) (reviewing a district court's decision to revoke probation for
                 abuse of discretion). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                  cc:   Hon. Valerie Adair, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A •Atto